             Case 1:18-cv-00295-LY Document 73 Filed 08/12/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


 COMMUNITY FINANCIAL SERVICES
 ASSOCIATION OF AMERICA, LTD., and
 CONSUMER SERVICE ALLIANCE OF
 TEXAS,
                                                    Civil Action No. 1:18-cv-295
      Plaintiffs,

 v.

 CONSUMER FINANCIAL PROTECTION
 BUREAU and KATHLEEN KRANINGER,
 in her official capacity as Director, Consumer
 Financial Protection Bureau,

      Defendants.


                        JOINT MOTION FOR SCHEDULING ORDER

         In accordance with the Court’s instructions provided during the telephone conference

held on August 5, 2020, Plaintiffs Community Financial Services Association of America, Ltd.,

and Consumer Service Alliance of Texas, together with Defendants the Consumer Financial

Protection Bureau and Kathleen Kraninger, in her official capacity as Director of the Bureau,

(collectively, the “Parties”), jointly move for a scheduling order governing further proceedings in

this case.

         In the Joint Status Report filed on July 24, 2020, Defendants indicated that they wished to

promptly file a motion to lift the stay of the compliance date for the 2017 Rule, on the ground

that staying the compliance date is no longer warranted in light of recent developments. The

parties understand, based on the August 5 telephone conference, that the Court would prefer

instead to keep the status quo in place while the parties proceed expeditiously to final resolution
           Case 1:18-cv-00295-LY Document 73 Filed 08/12/20 Page 2 of 4




of this case on the merits. Following that conference, and in accordance with the Court’s

instructions, the parties conferred and now propose the following schedule to enable the Court to

enter final judgment in this case promptly:

8/28/20        Deadline for Plaintiffs to file first amended complaint.

9/4/20         Deadline for Defendants to produce administrative record to Plaintiffs.

9/18/20        Deadline for Defendants to answer Plaintiffs’ first amended complaint.

9/25/20        Deadline for Plaintiffs to file motion for summary judgment. This motion shall
               not exceed 35 pages.

9/25/20        Deadline for Plaintiffs to file any unopposed motion for leave to file a second
               amended complaint.1

10/23/20       Deadline for Defendants to file combined cross-motion for summary judgment
               and opposition to Plaintiffs’ motion for summary judgment. This filing shall not
               exceed 40 pages.

10/23/20       Deadline for Defendants to file answer to any second amended complaint.

11/20/20       Deadline for Plaintiffs to file combined reply in support of their motion for
               summary judgment and opposition to Defendants’ cross-motion for summary
               judgment. This filing shall not exceed 30 pages.

12/18/20       Deadline for Defendants to file reply in support of their cross-motion for
               summary judgment. This filing shall not exceed 25 pages.




1
        While Plaintiffs do not currently anticipate seeking leave to file an additional amended
complaint, they recognize that their review of the administrative record could reveal new
information that might justify additional amendments to the complaint. Defendants agree not to
oppose Plaintiffs’ filing an amended complaint based on any new information Plaintiffs learn
after reviewing the administrative record, provided that Plaintiffs seek leave to file such an
amended complaint by the deadline for Plaintiffs’ motion for summary judgment.
                                                 2
          Case 1:18-cv-00295-LY Document 73 Filed 08/12/20 Page 3 of 4




Dated: August 12, 2020

Respectfully submitted,

 MARY McLEOD                                     /s/ Michael A. Carvin
 General Counsel                                   MICHAEL A. CARVIN
                                                    D.C. Bar No. 366784
 JOHN R. COLEMAN
                                                    Admitted pro hac vice
 Deputy General Counsel
                                                    macarvin@jonesday.com
 STEVEN Y. BRESSLER                                CHRISTIAN G. VERGONIS
 Assistant General Counsel                          D.C. Bar No. 483293
                                                    Admitted pro hac vice
  /s/ Kristin Bateman                               cvergonis@jonesday.com
 KRISTIN BATEMAN (Cal. Bar No. 270913)             JONES DAY
 Attorney                                          51 Louisiana Avenue NW
 Consumer Financial Protection Bureau              Washington, DC 20001
 1700 G Street, NW                                 Telephone: (202) 879-3939
 Legal Division                                    Facsimile: (202) 626-1700
 Washington, D.C. 20552
 Telephone: (202) 435-7821                        LAURA JANE DURFEE
 Fax: (202) 435-7024                               Texas Bar No. 24069653
 Kristin.Bateman@cfpb.gov                          ldurfee@jonesday.com
                                                  JONES DAY
 Counsel for Defendants Consumer Financial        2727 North Hardwood Street
 Protection Bureau and Kathleen Kraninger         Dallas, TX 75201
                                                  Telephone: (214) 220-3939
                                                  Facsimile: (214) 969-5100

                                                 Counsel for Plaintiffs




                                             3
           Case 1:18-cv-00295-LY Document 73 Filed 08/12/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

I hereby certify that on August 12, 2020, I electronically filed the foregoing with the Clerk of
Court using the CM/ECF system, which will send notification of such filing to the following:

Michael A. Carvin
Christian G. Vergonis
Jones Day
51 Louisiana Ave., NW
Washington, DC 20001-2113

Laura Jane Durfee
Jones Day
2727 N. Harwood
Dallas, TX 75201



                                              /s/ Kristin Bateman
                                              Kristin Bateman
                                              Counsel for Defendants
